DETAILED ACTION

Examiner Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-4, drawn to a heat generating device.
Group II, claims 5-12, drawn to a power generating apparatus.
Group III, claims 13-17, drawn to a heating apparatus.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. The common technical feature in all groups is as follows: A heat generating device comprising: a hollow container an inside of which is electrically insulated; a pair of opposed electrodes which are housed in the container and which are separately opposed to each other; and a heat generating body which is housed between the opposed electrodes in the container and contains silicon powder and carbon powder in a mixed state, wherein the heat generating body has a density of 0.85 g/cm3 to 1.30 g/cm3.

This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in SUN (US 20150262738 A1) in view of TODO (JP 2010060404 A, see English Machine Translation). 
	SUN teaches a heat generating device (see the temperature sensing device, see Figs. 1, 5, wherein the temperature sensing device has a capability of generating heat) comprising: a hollow container an inside of which is electrically insulated (SUN does not explicitly discloses this claimed feature. However, TODO discloses a temperature sensor, wherein a protective layer 4 sealing the temperature sensing element 2, wherein the protective layer 4 is formed from a crystallized glass (see Abstract, Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the protective layer formed from the crystallized glass in the device of SUN as taught by TODO, because the protective layer seals and protects the temperature sensing device.  Therefore, modified SUN teaches a hollow container (see the protective layer formed from the crystallized glass, which is hollow) an inside of which is electrically insulated (The inside of the protective layer formed from the crystallized glass is electrically insulated); a pair of opposed electrodes (see the pair of interdigitated Ag electrodes) which are housed in the container and which are separately opposed to each other (see the discussion above and Fig. 5); and a heat generating body (see the Si—C nanocomposite film) which is housed between the opposed electrodes in the container (see Fig. 5) and contains silicon powder and carbon powder in a mixed state (see the Si—C nanocomposite of Si nanoparticles and C nanoparticles in a mixed state), wherein the heat generating body has a density of 0.85 g/cm3 to 1.30 g/cm3 (One of ordinary skill in the art would appreciate that the density of the Si—C nanocomposite controls the conductivity.  As such, without showing unexpected results, the claimed density cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the density of the Si—C nanocomposite of modified SUN to obtain the desired conductivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223)). 

Accordingly, the special technical feature linking the Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists.  Therefore, restriction is appropriate.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726